Per Curiam. —
The same question of law on the same state of facts, with only a change in the name of the acting defendant, is raised in this case, as was presented and passed upon in the case of Alt v. Stoker, 127 Mo. 466. In that controversy, as in this, the only question raised was as to the sufficiency of a deed made by Cape Q-irardeau county by John R. Henderson, commissioner, to William J. Alt, the plaintiff herein, covering both tracts of land in that and this suit. On the authority and for the reasons given in the case of Alt v. Stoker, supra, the judgment of the trial' court, in this case, will be reversed and cause remanded for a new trial.